      Case 4:21-cv-00289-SDJ Document 1 Filed 04/09/21 Page 1 of 7 PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 OLATUNDE E. OLUTOLA,

          Plaintiff,

 v.                                                    Case No. 4:21-cv-00289

 SUNUP FINANCIAL, LLC d/b/a
 BALANCECREDIT.COM,

          Defendant.


                                          COMPLAINT

         NOW COMES OLATUNDE E. OLUTOLA, individually, complaining of Defendant

SUNUP FINANCIAL, LLC d/b/a BALANCECREDIT.COM as follows:

                                  NATURE OF THE ACTION

         1.      Plaintiff brings this action seeking redress for Defendant’s violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §227 et seq. and the Texas Debt

Collection Act (“TDCA”), Tex. Fin. Code Ann. § 392 et seq.

         2.      “The primary purpose of the TCPA was to protect individuals from the harassment,

invasion of privacy, inconvenience, nuisance, and other harms associated with unsolicited,

automated calls.” Parchman v. SLM Corp., 896 F.3d 728, 738-39 (6th Cir. 2018) citing Telephone

Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2, 105 Stat. 2394 (1991).

         3.      As the Supreme Court recently observed, “Americans passionately disagree about

many things. But they are largely united in their disdain for robocalls.” Barr v. Am. Ass’n of

Political Consultants, 140 S. Ct. 2335, 2343 (2020).


                                                 1
      Case 4:21-cv-00289-SDJ Document 1 Filed 04/09/21 Page 2 of 7 PageID #: 2




                                        JURISDICTION AND VENUE

           4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

           5.       This Court has supplemental jurisdiction over the state law claim pursuant to 28

U.S.C. §1367.

           6.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                                     PARTIES

           7.       OLATUNDE E. OLUTOLA (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in Denton, Texas.

           8.       Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

           9.       Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

           10.      SUNUP FINANCIAL, LLC d/b/a BALANCECREDIT.COM (“Defendant”) offers

unsecured installment loans and credit services for people who need cash, fast.1

           11.      Defendant maintains its principal place of business in Chicago, Illinois.

           12.      Defendant is a “person” as defined by 47 U.S.C. § 153(39).

           13.      Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6)

because it directly or indirectly engages in debt collection.

                                         FACTUAL ALLEGATIONS

           14.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 5377.

           15.      At all times relevant, Plaintiff’s number ending in 5377 was assigned to a cellular

telephone service as defined by 47 U.S.C. § 227(b)(1)(A)(iii).




1
    https://www.balancecredit.com/about-balance-credit/ (last accessed 4/9/2021)

                                                           2
   Case 4:21-cv-00289-SDJ Document 1 Filed 04/09/21 Page 3 of 7 PageID #: 3




        16.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

        17.     In or around August 2020, Plaintiff obtained a personal loan with Defendant for

$600.00 (“subject debt”).

        18.     In the fall of 2020, Plaintiff paid off the subject debt in full with Defendant.

        19.     Approximately one month after the subject debt was paid, Plaintiff stated to receive

telephone calls and emails from Defendant requesting payment for the subject debt.

        20.     Plaintiff responded to Defendant’s emails and advised that the subject debt was

paid in full and he no longer owed the subject debt.

        21.     When Plaintiff answered Defendant’s calls, he was met by a lengthy period of dead

air and was required to say “hello” numerous times prior to being connected to a live agent.

        22.     Frustrated with Defendant’s attempts to collect on a debt that was already paid in

full, Plaintiff requested that the collection calls cease.

        23.     Despite Plaintiff’s requests that Defendant cease its harassing collection calls,

Defendant continued placing harassing collection calls to Plaintiff’s cellular phone.

        24.     Upon answering additional collection calls from Defendant, Plaintiff was greeted

by a prerecorded message.

        25.     In total, Defendant placed no less than 20 harassing collection calls to Plaintiff’s

cellular phone, from December 2020 through the present, after Plaintiff initially requested that the

calls cease.

        26.     Defendant’s phone calls were placed from various numbers, including the phone

number of (855) 942-2526.

                                             DAMAGES



                                                    3
   Case 4:21-cv-00289-SDJ Document 1 Filed 04/09/21 Page 4 of 7 PageID #: 4




       27.     Defendant’s abusive collection practices have severely disrupted Plaintiff’s daily

life and general well-being.

       28.     Defendant’s phone harassment campaign and illegal collection activities have

caused Plaintiff actual harm, including but not limited to: invasion of privacy; nuisance; wasting

Plaintiff’s time; the increased risk of personal injury resulting from the distraction caused by the

phone calls; decreased daily productivity; aggravation that accompanies unwanted telephone calls;

emotional distress; mental anguish; anxiety; loss of concentration; the loss of battery charge; and

the per-kilowatt electricity costs required to recharge his cellular telephone as a result of increased

usage of his cellular phone.

       29.      Moreover, each time Defendant placed a phone call to Plaintiff, Defendant

occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive other phone calls or

otherwise utilize his cellular phone while his phone was ringing.

       30.     Concerned with the escalation of Defendant’s abusive debt collection practices,

Plaintiff retained counsel to file this action to compel Defendant to cease its harassing conduct.

                                      CLAIMS FOR RELIEF

                                      COUNT I:
                 Telephone Consumer Protection Act (47 U.S.C. §227 et seq.)

       31.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       32.     Defendant placed or caused to be placed no less than twenty (20) non-emergency

calls to Plaintiff’s cellular telephone utilizing an artificial or prerecorded voice without Plaintiff’s

consent in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).




                                                   4
   Case 4:21-cv-00289-SDJ Document 1 Filed 04/09/21 Page 5 of 7 PageID #: 5




       33.     As pled above, Defendant used an artificial or prerecorded voice which

automatically played upon Plaintiff answering the call or upon the call reaching Plaintiff’s

voicemail.

       34.     Defendant did not have consent to place calls to Plaintiff’s cellular phone after

Plaintiff requested that the collection calls cease.

       35.     Upon information and belief, Defendant does not maintain adequate policies and

procedures to ensure compliance with the TCPA.

       36.     Upon information and belief, Defendant knew its collection practices were in

violation of the TCPA, yet continued to employ them to maximize efficiency and profits at the

expense of Plaintiff.

       37.     As pled above, Plaintiff was harmed by Defendant’s unlawful collection calls.

       WHEREFORE, Plaintiff, requests the following relief:

       A.      an order finding that Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii);

       B.      an order enjoining Defendant from placing further violating calls to Plaintiff;

       C.      an award of $500.00 in damages to Plaintiff for each such violation;

       D.      an award of treble damages up to $1,500.00 to Plaintiff for each such violation; and

       E.      an award of such other relief as this Court deems just and proper.

                                             COUNT II
                 Texas Debt Collection Act (Tex. Fin. Code Ann. § 392 et seq.)

       38.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.




                                                   5
   Case 4:21-cv-00289-SDJ Document 1 Filed 04/09/21 Page 6 of 7 PageID #: 6




        39.     Section 392.302(4) of the Texas Finance Code prohibits a debt collector from

causing a telephone to ring repeatedly or continuously, or making repeated or continuous telephone

calls, with the intent to harass a person at the called number. Tex. Fin. Code Ann. § 392.302(4).

        40.     Defendant violated Tex. Fin. Code Ann. § 392.302(4) by continuing to place phone

calls to Plaintiff despite Plaintiff’s requests that the collection calls cease.

        41.     Defendant’s collection calls were made with the intent to harass Plaintiff and to

pressure Plaintiff into making payment on the subject debt.

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

as follows:

        a.      Finding that Defendant violated Tex. Fin. Code Ann. § 392.302(4);

        b.      Enjoining Defendant from further contact with Plaintiff pursuant to Tex. Fin. Code

                Ann. § 392.403(a)(1);

        c.      Awarding Plaintiff actual damages in an amount to be determined pursuant to Tex.

                Fin. Code Ann. § 392.403(a)(2);

        d.      Awarding Plaintiff his reasonable attorney’s fees and costs in an amount to be

                determined pursuant to Tex. Fin. Code Ann. § 392.403(b); and

        e.      Awarding any other relief as this Honorable Court deems just and appropriate

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: April 9, 2021                                    Respectfully submitted,

                                                        OLATUNDE E. OLUTOLA

                                                        By: /s/ Victor T. Metroff

                                                        Mohammed O. Badwan, Esq.

                                                    6
Case 4:21-cv-00289-SDJ Document 1 Filed 04/09/21 Page 7 of 7 PageID #: 7




                                       Victor T. Metroff, Esq.
                                       Counsel for Plaintiff
                                       Sulaiman Law Group, Ltd
                                       2500 S Highland Ave, Suite 200
                                       Lombard, IL 60148
                                       (630) 575-8181
                                       mbadwan@sulaimanlaw.com
                                       vmetroff@sulaimanlaw.com




                                   7
